Citation Nr: 9914975	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for loss of vision of 
the right eye.

2.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from December 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that denied service 
connection for loss of vision of the right eye and for 
hearing loss.  The veteran submitted a notice of disagreement 
in May 1997, and the RO issued a statement of the case in May 
1997.  The veteran submitted a substantive appeal in June 
1997. 


FINDINGS OF FACT

1.  Defective vision of the veteran's right eye pre-existed 
active service.

2.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current disability 
in his right eye.

3.  The veteran has not submitted competent (medical) 
evidence linking a current disability in his right eye to an 
incident of service or to aggravation in service.

4.  The veteran has not submitted competent (medical) 
evidence linking a current hearing loss to an incident of 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for loss of vision of 
the right eye is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (Court) has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Where an organic disease affecting the nervous system, e.g., 
sensorineural hearing loss or glaucoma, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).


A.  Entitlement to Service Connection for Loss of Vision of 
the Right Eye.

A pre-existing disease or injury will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).  Moreover, in the 
case of wartime service or in the case of peacetime service 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. §§ 1153, 1154 (West 
1991); 38 C.F.R. § 3.306 (1998).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
See Browder v. Brown, 5 Vet. App. 268, 271-72 (1993) (citing 
Hensley v. Brown, 5 Vet. App. 155 (1993)).

Service medical records at the time of the veteran's 
enlistment examination in December 1943 note defective vision 
of both eyes as being 2/20 and corrected to 20/20 with 
glasses.  A report of a physical examination conducted in 
January 1944 to determine the veteran's fitness for duty at 
sea or on foreign service revealed the veteran's vision to be 
3/20 for both eyes and corrected to 20/20 with glasses, and 
limited the veteran's fitness for duty to performance on 
shore.  At the time of the veteran's separation examination 
in January 1946, the veteran's vision in the right eye was 
reported to be 2/20 and corrected to 20/20 with glasses.  
While the veteran was hospitalized by VA in 1952 for 
unrelated reasons, an eye, ear, nose and throat examination 
was negative and there were no complaints recorded of vision 
or hearing loss.  Thus, there is simply no competent 
(medical) evidence in the claims folder showing that the 
veteran's right eye vision worsened during service relative 
to its pre-service condition.
 
The veteran has stated that he contracted a severe infection 
in his right eye during service in 1944, while working in a 
naval hospital in Hawaii.  The veteran has also stated that 
he had to wear a patch over his right eye, and that the 
infection caused him to have blindness in his right eye for 
about two months.  The Board notes, however, that the claims 
folder contains neither medical evidence of a current eye 
disability nor medical records of any treatment for the 
veteran's right eye infection in service or later.  A 
service-connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is the veteran's burden to submit evidence of a 
current disability.  The absence of such evidence makes the 
claim not plausible and, therefore, not well-grounded.
  
The veteran has submitted lay statements from five 
individuals who had served with him in Hawaii in 1944.  Each 
individual reports remembering that the veteran wore a patch 
over his right eye due to an infection.  None of the 
individual statements was in the form of an affidavit.  
Again, there is no competent (medical) evidence showing that 
a chronic eye condition began in service.  While the 
veteran's statements and lay statements as to the veteran's 
wearing an eye patch for about two months in service are 
considered credible, they are not competent to establish a 
diagnosis of the condition which required the patch to be 
worn, or to relate such condition to a current eye 
disability.  Thus, only the second Caluza test (disease or 
injury in service) is satisfied.

Moreover, the Board finds that there is no competent medical 
evidence in the claims folder to link a current eye 
disability to an injury in service or to aggravation in 
service.  A claim is not well grounded where there is no 
medical evidence showing a nexus between a current disability 
and service.  Caluza, 7 Vet. App. 498.  Therefore, the 
veteran's claim for service connection for loss of vision of 
the right eye is not plausible, and it is denied as not well 
grounded.

The Board notes that the RO denied the claim for service 
connection for loss of vision of the right eye on the merits 
and finds no prejudice to the veteran in appellate denial of 
the claim as not well grounded.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for loss of vision of the right eye at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating the current presence of a right 
eye disability, and a medical opinion that links the 
veteran's current loss of vision to an incident of service or 
to aggravation in service.  Robinette v. Brown, 8 Vet. App. 
69 (1995).


B.  Entitlement to Service Connection for Hearing Loss.

In this case, service medical records are negative for 
hearing loss.  At the time of the veteran's enlistment 
examination in December 1943, his hearing was 15/15, 
bilaterally, for whispered and spoken voice.  A report of a 
physical examination conducted in January 1944 noted the 
veteran's hearing was 15/15, bilaterally, for whispered and 
spoken voice; 40/40, bilaterally, for watch tick; and 20/20 
bilaterally for coin click.  Audiometric evaluation at the 
time of the veteran's medical examination for separation from 
service in January 1946 did not show findings indicative of 
hearing loss.  His hearing was noted to be 20/20, 
bilaterally, for coin click.  Hence, chronic hearing loss was 
not present in service.

The veteran states that, during service, he was sent to Iwo 
Jima and was wounded in the right ankle from a piece of 
shrapnel.  The veteran states that he was later examined 
aboard ship and that the examiner punctured the veteran's 
right eardrum.  There is no record of the veteran seeking 
medical treatment for hearing loss during active service.  
The veteran states that he did not complain at the time of 
separation from service because he did not want to be 
detained to undergo further medical examinations prior to 
discharge.  While the veteran's statement concerning a 
punctured eardrum in service is considered credible, he does 
not state that he had hearing loss in service and it was not 
found at the time of his separation examination.  The 
veteran's lay statements, in and of themselves, are 
insufficient to establish an incident of hearing loss in 
service.  Paulson v. Brown, 7 Vet. App. 466 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

An April 24, 1997 VA progress note indicates that the veteran 
reported for VA audiometric testing, but there is no record 
of audiometric testing results associated with the claims 
folder.  For the purpose of this decision, the Board assumes 
that the veteran has a hearing loss that meets the disability 
criteria for a grant of service connection.  38 C.F.R. 
§ 3.385 (1998).  But there are no post-service medical 
records that link the veteran's current hearing loss to an 
incident of service or to a service-connected disability.  A 
claim is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza, 7 Vet. App. 498.  VA's duty to assist in the 
development of a claim does not arise until there is a well-
grounded claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  While a remand for the RO to obtain the veteran's 
audiometric testing results might demonstrate the presence of 
current hearing loss that meets the disability criteria under 
38 C.F.R. § 3.385, the Board finds that the evidence of 
record remains insufficient to make the veteran's service 
connection claim well-grounded in light of the absence of 
competent evidence of a nexus between current hearing loss 
and service.  Therefore, a remand for further development is 
unwarranted.

Accordingly, the veteran's claim for service connection for 
hearing loss is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for hearing loss on the merits and finds no 
prejudice to the veteran in appellate denial of the claim as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for hearing loss at any time by notifying 
the RO of such an intention and submitting supporting 
evidence.  An example of supporting evidence is a medical 
opinion that links the veteran's hearing loss to an incident 
of service or to a service-connected disability.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim for service connection for loss of vision of the 
right eye is denied as not well grounded.

The claim for service connection for hearing loss is denied 
as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 



